DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-9, filed 5/28/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  “programable” should read “programmable”.  Appropriate correction is required.
Claims 7 is objected to because of the following informalities:  “programing” should read “programming”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an electric motor operable to assist in propelling the clay target, a programable electronic controller that controls functions of the thrower, and a battery that provides power in claim 1, a user input device to enable a user to program the programable electronic controller in claim 3, an electronic display that enables a user to program the controller in claim 4, a wireless transmitter and receiver enabling a user to remotely program the controller in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
an electric motor operable to assist in propelling the clay target [0034], 
a programable electronic controller that controls functions of the thrower [0032]-[0033], and 
a battery being a lithium battery or multiple batteries, a lead acid battery [0012], 110-120V [0007], 
a user input device to enable a user to program the programable electronic controller being an electronic display, touchscreen [0009], 
an electronic display that enables a user to program the controller being a touchscreen display [0033]. 
a wireless transmitter and receiver enabling a user to remotely program the controller being smartphone or other wireless device [0033].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skell et al. US Pat. No. 8,276,573.
Skell teaches:
In Reference to Claim 1
A device for launching at least one clay target (target launcher 200 system, Fig. 3-4) comprising; 
a clay target thrower (clay target thrower 200 having a base 202 and throwing spring 208 and throwing arm 210 to launch the clay targets sequentially from magazine 212, Col. 3 lines 37-61, Fig. 3); 
an electric motor coupled to the clay target thrower wherein the electric motor is operable to at least assist in propelling the clay target (electric motor 204 powers the throwing arm to propel the targets, Col. 3 lines 37-65, Fig. 3); 
a programable electronic controller coupled to the clay target thrower wherein the programable electronic controller controls functions of the clay target thrower (circuit module 220 includes a programmable microcontroller 302, Fig. 3-4, Col. 4 lines 13-67, Col. 5 lines 22-45); and 
a battery coupled to the clay target thrower wherein the battery provides power to at least one of the electric motor and the programable electronic controller (battery power source 216 provides power to the motor 204, controller 220, and all other linked components, Fig. 3-4, Col. 3 line 62 – Col. 4 line 7).  
In Reference to Claim 2
The device of claim 1 wherein the programable electronic controller is capable of being programed to set launch characteristics of a clay target being propelled by the clay target thrower (the user may input/control launch characteristics through the controller 302 (throwing cycle, number of throwing cycles, run time, run time threshold, etc.), Col. 4 lines 13-67, Col. 5 lines 22-45).  
In Reference to Claim 3
The device of claim 1 further comprising a user input device coupled to the programable electronic controller wherein the user input device enables a user to program the programable electronic controller (user interactive device 312, such as a potentiometer or the like, Col. 5 lines 22-45, Fig. 4).  
In Reference to Claim 6
The device of claim 1 wherein the battery is removable for recharging and/or replacement (power source 216 may be a 12V battery (which are well-known and inherently replaceable and rechargeable) but may other types where rechargeable and replacement batteries are commonly used and known in the art (Col. 3 line 62 – Col. 4 line 8)).  
In Reference to Claim 7
A method of using a device for launching at least one clay target (target launcher 200 system, Fig. 3-4, and related method of using the launcher, Col. 6 lines 4-14), the method comprising; 
programing launch characteristics of the clay target being propelled by a clay target thrower (the user may input/control launch characteristics through the controller 302 (launch timing, frequency, throwing cycle, number of throwing cycles, run time, run time threshold, etc., Col. 4 lines 13-67, Col. 5 lines 22-45); and 
operating the clay target thrower to launch the clay target in accordance with the programmed launch characteristics (the thrower operates to launch the projectiles as programmed, Col. 3 lines 37-61, Col. 6 lines 4-24).  
In Reference to Claim 9
The method of claim 7 further comprising using a wireless communication device to remotely operate a clay target thrower (the device may be operated remotely by using a wireless communication device such as a voice activated switch 211, Col. 3 lines 50-53).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skell as applied to claim 3, 1, and 7 above, and further in view of Hazard et al. US Pat. No. 5,427,380.
In Reference to Claim 4
Skell teaches:
The device of claim 3 as rejected above.
Skell fails to teach:
An electronic display coupled to the user input device wherein the electronic display further enables a user to program the programable electronic controller
Further, Hazard teaches:
A method of controlling and programming a target launcher (method sequencing Fig. 5-8 executed by remote operator control module 12 to communicate with the thrower control modules 14 of each thrower 16, Fig. 1-4) comprising a programmable electronic controller coupled to the thrower that controls the functions and launch characteristics of the thrower, a user input device to enable a user to program the controller (a programmable remote control device 12 having a CPU, logic, and memory to control a target launcher wirelessly (via transmitter/receiver 26/28 and antennae 30), Fig. 2-4), and an electronic display coupled to the user input device wherein the electronic display further enables a user to program the programable electronic controller (LCD display 34, Fig. 2, 4, Col. 4 lines 27-57, Col. 5 lines 1-7)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Skell to have further included an electronic display in order to allow the user to easily see and adjust the device as taught by Hazard (Col. 2 lines 42-55, 59-66, Col. 4 lines 27-57, Col. 5 lines 1-7).
In Reference to Claim 5
Skell teaches:
The device of claim 1 as rejected above.
Skell fails to teach:
A wireless transmitter and receiver coupled to the programable electronic controller wherein the wireless transmitter and receiver may communicate with a wireless communication device enabling a user to use the wireless communication device to remotely program the programable electronic controller.  
Further, Hazard teaches:
A method of controlling and programming a target launcher (method sequencing Fig. 5-8 executed by remote operator control module 12 to communicate with the thrower control modules 14 of each thrower 16, Fig. 1-4) comprising a wireless programmable electronic controller coupled to the thrower that controls the functions and launch characteristics of the thrower, a user input device to enable a user to program the controller (a programmable remote control device 12 having a CPU, logic, and memory to control a target launcher wirelessly (via transmitter/receiver 26/28 and antennae 30), Fig. 2-4), and an electronic display coupled to the user input device wherein the electronic display further enables a user to program the programable electronic controller (LCD display 34, Fig. 2, 4, Col. 4 lines 27-57, Col. 5 lines 1-7)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Skell to have further included a remote wireless controller with an electronic display in order to allow the user to easily see and adjust the device from any remote location as taught by Hazard (Col. 2 lines 42-55, 59-66, Col. 4 lines 27-57, Col. 5 lines 1-7).
In Reference to Claim 8
Skell teaches:
The method of claim 7 as rejected above.
Skell fails to teach:
A wireless communication device to remotely program the launch characteristics of a clay target being propelled by a clay target thrower
Further, Hazard teaches:
A method of controlling and programming a target launcher (method sequencing Fig. 5-8 executed by remote operator control module 12 to communicate with the thrower control modules 14 of each thrower 16, Fig. 1-4) comprising a wireless programmable electronic controller coupled to the thrower that controls the functions and launch characteristics of the thrower, a user input device to enable a user to program the controller (a programmable remote control device 12 having a CPU, logic, and memory to control a target launcher wirelessly (via transmitter/receiver 26/28 and antennae 30), Fig. 2-4), and an electronic display coupled to the user input device wherein the electronic display further enables a user to program the programable electronic controller (LCD display 34, Fig. 2, 4, Col. 4 lines 27-57, Col. 5 lines 1-7)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Skell to have further included a remote wireless controller with an electronic display in order to allow the user to easily see and adjust the device as taught by Hazard (Col. 2 lines 42-55, 59-66, Col. 4 lines 27-57, Col. 5 lines 1-7).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Conlan (5,470,078), Ciluffo (5,857,451, 6,159,112), Schaller (10,215,542), Lentz (2007/0023022), Frazier (2015/0204638) teach similar electric thrower devices and methods of programming and using.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711